Per Curiam,:

This was a suit to enjoin the performance of a contract to pave a part of 'a street in the city of Hutchinson. The contract is similar in its provisions to the one involved in Bunker v. Hutchinson, ante, p. 651. That case was disposed of on a demurrer to plaintiff’s petition, while in this case a temporary injunction was refused after a hearing. The decision in the Bunker case fairly covers the legal propositions in this case, and nothing is found in the testimony which takes it out of the rule of that decision.
The judgment is therefore affirmed.